Exhibit 10.5

 

EXECUTION VERSION

 

GUARANTY

 

THIS GUARANTY (as it may hereafter be amended, supplemented, modified or
restated from time to time, this “Guaranty”), dated as of December 19, 2014, is
executed and delivered by the Parent, each Subsidiary that is a signatory hereto
and any future Restricted Subsidiary (as each of the foregoing is defined in the
Credit Agreement referenced below) that executes and delivers an Amendment
hereto (each a “Guarantor” and, collectively, the “Guarantors”), in favor of the
commercial lending institutions (the “Lenders”) from time to time party to the
Credit Agreement (as hereinafter defined) and Bank of America, N.A. (“Bank of
America”), as Administrative Agent (in such capacity, together with any
successor appointed pursuant to Section 10.06 of the Credit Agreement, the
“Administrative Agent”) for the Lenders.

 

WHEREAS, the Lenders, the Administrative Agent, the Collateral Agent, the Swing
Line Lender and the L/C Issuer are parties to that certain Credit Agreement
dated as of December 19, 2014 (as it may hereafter be amended, supplemented,
modified or restated from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined) with Global Cash Access, Inc., a Delaware corporation (the “Borrower”),
and Global Cash Access Holdings, Inc., a Delaware corporation (the “Parent”);

 

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders to make the credit extensions contemplated under the Credit Agreement,
the Guarantors hereby agree, jointly and severally, as follows:

 

1.                                      Definitions and Construction.

 

(a)                                 Definitions.  The following terms, as used
in this Guaranty, shall have the following meanings:

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code.

 

“Beneficiaries” shall mean the Administrative Agent, the Collateral Agent, the
Swing Line Lender, the L/C Issuer and the Lenders.

 

“Collateral” shall mean the property or assets described in Section 16 hereof.

 

“Guarantied Obligations” shall mean the due and punctual payment of all
Indebtedness owing by the Borrower and the other Loan Parties; provided that the
Guaranteed Obligations shall not include any “Excluded Swap Obligations”.

 

“Indebtedness” shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to the Beneficiaries by the Borrower and arising
directly or indirectly out of or in connection with the Credit Agreement, the
Notes, or the other Loan Documents (in each case as amended, supplemented,
modified or restated from time to time) plus all of the obligations of the
Parent or any of its Subsidiaries under any and all Secured Hedge Agreements
between the Parent or any of its Subsidiaries and any Hedge Bank and any and all
Secured Cash Management Agreements between the Parent or any of its Subsidiaries
and any Cash Management Bank,

 

1

--------------------------------------------------------------------------------


 

including all such obligations, indebtedness, or liabilities, whether for
principal, interest (including any and all interest which, but for the
application of the provisions of the Bankruptcy Code, would have accrued on such
amounts), premium, reimbursement obligations, fees, costs, expenses (including
reasonable attorneys’ fees), or indemnity obligations, whether heretofore, now,
or hereafter made, incurred, or created, whether voluntarily or involuntarily
made, incurred, or created, whether secured or unsecured (and if secured,
regardless of the nature or extent of the security), whether absolute or
contingent, liquidated or unliquidated, or determined or indeterminate, whether
the Borrower is liable individually or jointly with others, and whether recovery
is or hereafter becomes barred by any statute of limitations or otherwise
becomes unenforceable for any reason whatsoever, including any act or failure to
act by the Beneficiaries.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(b)                                 Construction.  Unless the context of this
Guaranty clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the part includes the
whole, the term “including” is not limiting, and the term “or” has the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and other similar terms refer to this Guaranty as a whole
and not to any particular provision of this Guaranty.  Any reference in this
Guaranty to any of the following documents includes any and all alterations,
amendments, extensions, modifications, renewals, supplements or restatements
thereto or thereof, as applicable: the Loan Documents; the Credit Agreement;
this Guaranty; and the Notes.  Neither this Guaranty nor any uncertainty or
ambiguity herein shall be construed or resolved against the Beneficiaries or any
Guarantor, whether under any rule of construction or otherwise.  On the
contrary, this Guaranty has been reviewed by the Guarantors, the Beneficiaries,
and their respective counsel, and shall be construed and interpreted according
to the ordinary meaning of the words used so as to fairly accomplish the
purposes and intentions of the Beneficiaries and the Guarantors.

 

2.                                      Guarantied Obligations.  Each Guarantor,
jointly and severally, hereby irrevocably and unconditionally guaranties to the
Beneficiaries, as and for its own debt, until final and indefeasible payment
thereof has been made, the due and punctual payment of the Guarantied
Obligations, in each case when and as the same shall become due and payable,
whether at maturity, by acceleration, or otherwise; it being the intent of each
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; provided, however, that each Guarantor shall be
liable under this Guaranty for the maximum amount of such liability that can be
incurred without rendering this Guaranty, as it relates to such Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount.

 

Each Guarantor represents and warrants to the Beneficiaries that (i) neither
this Guaranty nor any collateral security therefor has been given with an intent
to hinder, delay or defraud any creditor of such Guarantor; (ii) such Guarantor
is not engaged, or about to engage, in any business or transaction for which its
assets (other than those necessary to satisfy its obligations under this
Guaranty or those given as collateral security for such obligations) are
unreasonably small in relation to the business or transaction, nor does such
Guarantor intend to incur, or believe or reasonably should believe that it will
incur, debts beyond its ability to pay as they become due; and (iii) such
Guarantor is not insolvent at the

 

2

--------------------------------------------------------------------------------


 

time it gives this Guaranty, and the giving of this Guaranty and any collateral
security provided in connection herewith will not result in such Guarantor’s
becoming insolvent.  Each Guarantor hereby covenants and agrees that, as long as
this Guaranty remains in effect, such Guarantor (i) shall incur no indebtedness
beyond its ability to repay the same in full in accordance with the terms
thereof and (ii) shall not take any action, or suffer to occur any omission,
which could give rise to a claim by any third party to set aside this Guaranty
or any collateral given in connection herewith, or in any manner impair the
Beneficiaries’ rights and privileges hereunder or thereunder.

 

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide funds or other support to
each other Loan Party as may be needed by such Loan Party from time to time to
honor all of its obligations under the Credit Agreement and the other Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section 2
voidable under any applicable fraudulent transfer or conveyance act).  The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Guarantied Obligations shall
have been paid in full and the Commitments shall have been terminated and all
Letters of Credit shall have expired or been terminated or canceled.  Each
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

3.                                      Continuing Guaranty.  This Guaranty
includes Guarantied Obligations arising under successive transactions
continuing, compromising, extending, increasing, modifying, releasing, or
renewing the Guarantied Obligations, changing the interest rate, payment terms,
or other terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Indebtedness.  If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Beneficiaries, (b) no such
revocation shall apply to any Guarantied Obligations in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof), (c)
no such revocation shall apply to any Guarantied Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of Beneficiaries in existence on the date of such revocation, (d) no
payment by any Guarantor, the Borrower, or from any other source, prior to the
date of such revocation, shall reduce the maximum obligation of such Guarantor
hereunder, and (e) any payment by the Borrower or from any source other than
such Guarantor subsequent to the date of such revocation shall first be applied
to that portion of the Guarantied Obligations as to which the revocation is
effective and which are not, therefore, guarantied hereunder, and to the extent
so applied shall not reduce the maximum obligations of such Guarantor hereunder.

 

4.                                      Performance under this Guaranty.  In the
event that the Borrower fails to make any payment of any Guarantied Obligations
on or before the due date thereof, each Guarantor immediately shall cause such
payment to be made.

 

5.                                      Primary Obligations.  This Guaranty is a
primary and original obligation of each Guarantor, is not merely the creation of
a surety relationship, and is an absolute, unconditional, and continuing
guaranty of payment and performance which shall remain in full force and effect
without respect to future changes in conditions, including any change of law or
any invalidity or irregularity with respect to the issuance of the Notes.  Each
Guarantor agrees that it is directly, jointly and severally with

 

3

--------------------------------------------------------------------------------


 

each other Guarantor, liable to the Beneficiaries, that the obligations of such
Guarantor hereunder are independent of the obligations of the Borrower or any
other Guarantor, and that a separate action may be brought against such
Guarantor, whether such action is brought against the Borrower or another
Guarantor or whether the Borrower or any such other Guarantor is joined in such
action.  Each Guarantor agrees that its liability hereunder shall be immediate
and shall not be contingent upon the exercise or enforcement by Beneficiaries of
whatever remedies they may have against the Borrower or any other Guarantor, or
the enforcement of any lien or realization upon any security any Beneficiary may
at any time possess.  Each Guarantor agrees that any release which may be given
by the Beneficiaries to Borrower or any other Guarantor shall not release such
Guarantor.  Each Guarantor consents and agrees that the Beneficiaries shall be
under no obligation to marshal any property or assets of the Borrower or any
other Guarantor in favor of such Guarantor, or against or in payment of any or
all of the Guarantied Obligations.

 

6.                                      Waivers.

 

(a)                                 Each Guarantor hereby waives: (i) notice of
acceptance hereof; (ii) notice of any loans or other financial accommodations
made or extended under the Credit Agreement, or the creation or existence of any
Guarantied Obligations; (iii) notice of the amount of the Guarantied
Obligations, subject, however, to such Guarantor’s right to make inquiry of
Administrative Agent to ascertain the amount of the Guarantied Obligations at
any reasonable time; (iv) notice of any adverse change in the financial
condition of Borrower or of any other fact that might increase such Guarantor’s
risk hereunder; (v) notice of presentment for payment, demand, protest, and
notice thereof as to the Notes or any other instrument; (vi) notice of any
Default or Event of Default under the Credit Agreement; and (vii) all other
notices (except if such notice is specifically required to be given to a
Guarantor under this Guaranty or any other Loan Document to which such Guarantor
is party) and demands to which such Guarantor might otherwise be entitled.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives the right by statute or otherwise to
require the Beneficiaries to institute suit against the Borrower or to exhaust
any rights and remedies which the Beneficiaries have or may have against the
Borrower.  In this regard, each Guarantor agrees that it is bound to the payment
of each and all Guarantied Obligations, whether now existing or hereafter
accruing, as fully as if such Guarantied Obligations were directly owing to the
Beneficiaries by such Guarantor.  Each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid) of the Borrower or by reason of the cessation from any cause
whatsoever of the liability of the Borrower in respect thereof.

 

(c)                                  To the maximum extent permitted by law,
each Guarantor hereby waives: (i) any rights to assert against the Beneficiaries
any defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against the Borrower or any
other party liable to the Beneficiaries; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor; (iii) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Beneficiaries; (iv) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guarantied Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and (v) to the fullest extent permitted by law,
any defense or benefit that may be derived from or afforded by law which limits
the liability of or exonerates guaranties or sureties

 

4

--------------------------------------------------------------------------------


 

or requires the Beneficiaries to exhaust remedies against the Borrower prior to
commencing any action or foreclosure against such Guarantor or its properties.

 

(d)                                 Each Guarantor agrees that so long as all or
a portion of the Indebtedness or this Guaranty is secured by a deed of trust or
mortgage covering interests in real property, the Beneficiaries, in their sole
discretion, without notice or demand and without affecting the liability of such
Guarantor under this Guaranty, may foreclose pursuant to the terms of the Credit
Agreement or otherwise the deed of trust or mortgage and the interests in real
property secured thereby by non-judicial sale.  Each Guarantor understands that
the exercise by the Beneficiaries of certain rights and remedies contained in
the Credit Agreement and any such deed of trust or mortgage may affect or
eliminate such Guarantor’s right of subrogation against Borrower and that such
Guarantor may therefore incur a partially or totally non-reimbursable liability
hereunder.  Nevertheless, each Guarantor hereby authorizes and empowers the
Beneficiaries to exercise, in their sole discretion, any rights and remedies, or
any combination thereof, which may then be available, since it is the intent and
purpose of such Guarantor that the obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances.

 

Notwithstanding any foreclosure of the lien of any deed of trust or security
agreement with respect to any or all of any real or personal property secured
thereby, whether by the exercise of the power of sale contained therein, by an
action for judicial foreclosure or by an acceptance of a deed in lieu of
foreclosure, each Guarantor shall remain bound under this Guaranty including its
obligation to pay any deficiency following a non-judicial foreclosure.

 

(e)                                  (1) Notwithstanding anything to the
contrary elsewhere contained herein or in any other Loan Document, until full
and final payment of the Guarantied Obligations, each Guarantor hereby waives
with respect to the Borrower and its respective successors and assigns
(including any surety) and any other party any and all rights at law or in
equity, to subrogation, to reimbursement, to exoneration, to contribution, to
setoff or to any other rights that could accrue to a surety against a principal,
to a guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker and which such
Guarantor may have or hereafter acquire against the Borrower or any other party
in connection with or as a result of the Borrower’s execution, delivery and/or
performance of the Credit Agreement or any other Loan Document.  Each Guarantor
agrees that it shall not have or assert any such rights against the Borrower or
the Borrower’s successors and assigns or any other Person (including any
surety), either directly or as an attempted setoff to any action commenced
against such Guarantor by the Borrower (as borrower or in any other capacity) or
any other Person until the Guarantied Obligations have been fully and finally
repaid to the Beneficiaries.  Each Guarantor hereby acknowledges and agrees that
this waiver is intended to benefit the Beneficiaries and shall not limit or
otherwise affect any of the Borrower’s liability hereunder, under any other Loan
Document to which Borrower is a party, or the enforceability hereof or thereof.

 

(2)                                 To the extent any waiver of subrogation
contained in subparagraph (e)(1) is unenforceable, each Guarantor shall, until
the Guarantied Obligations shall have been paid in full and the Commitments
shall have terminated and all Letters of Credit shall have expired or been
terminated or canceled, withhold exercise of (a) any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
the Borrower or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (i) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrower, (ii) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against the Borrower, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by the
Beneficiaries, and

 

5

--------------------------------------------------------------------------------


 

(b) any right of contribution such Guarantor may have against any other
Guarantor (including without limitation any such right of contribution).  Each
Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution Guarantor may have
against any such other Guarantor, shall be junior and subordinate to any rights
the Administrative Agent or the Lenders may have against the Borrower, to all
right, title and interest the Beneficiaries may have in any such collateral or
security, and to any right the Beneficiaries may have against such other
Guarantor.  The Administrative Agent, on behalf of the Lenders, may use, sell or
dispose of any item of collateral or security as it sees fit without regard to
any subrogation rights any Guarantor may have, and upon any such disposition or
sale any rights of subrogation the Guarantors may have shall terminate.  If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement or indemnification rights at any time when all Guarantied
Obligations shall not have been paid in full, such amount shall be held in trust
for the Administrative Agent on behalf of the Lenders and shall forthwith be
paid over to the Administrative Agent for the benefit of the Lenders to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the Credit Agreement.

 

7.                                      Releases.  Each Guarantor consents and
agrees that, without notice to or by such Guarantor and without affecting or
impairing the obligations of such Guarantor hereunder, the Beneficiaries may, by
action or inaction, compromise or settle, extend the period of duration or the
time for the payment, or discharge the performance of, or may refuse to, or
otherwise not enforce, or may, by action or inaction, release all or any one or
more parties to, any one or more of the Credit Agreement, the Notes, or any of
the other Loan Documents or may grant other indulgences to the Borrower in
respect thereof, or may amend or modify in any manner and at any time (or from
time to time) any one or more of the Credit Agreement, the Notes, or any of the
other Loan Documents, or may, by action or inaction, release or substitute any
other Guarantor, if any, of the Guarantied Obligations, or may enforce,
exchange, release, or waive, by action or inaction, any security for the
Guarantied Obligations (including the Collateral) or any other guaranty of the
Guarantied Obligations, or any portion thereof.

 

8.                                      No Election.  Beneficiaries shall have
the right to seek recourse against any Guarantor to the fullest extent provided
for herein and no election by Beneficiaries to proceed in one form of action or
proceeding, or against any Guarantor or other party, or on any obligation, shall
constitute a waiver of the Beneficiaries’ right to proceed in any other form of
action or proceeding or against any other Guarantor or other parties unless the
Beneficiaries have expressly waived such right in writing.  Specifically, but
without limiting the generality of the foregoing, no action or proceeding by the
Beneficiaries under any document or instrument evidencing the Guarantied
Obligations shall serve to diminish the liability of the Guarantors under this
Guaranty except to the extent that the Beneficiaries finally and unconditionally
shall have realized indefeasible payment by such action or proceeding.

 

9.                                      Indefeasible Payment.  The Guarantied
Obligations shall not be considered indefeasibly paid for purposes of this
Guaranty unless and until all payments to the Beneficiaries are no longer
subject to any right on the part of any person whomsoever, including the
Borrower, the Borrower as a debtor in possession, or any trustee (whether
appointed under the Bankruptcy Code or otherwise) of the Borrower’s assets to
invalidate or set aside such payments or to seek to recoup the amount of such
payments or any portion thereof, or to declare same to be fraudulent or
preferential.  In the event that, for any reason, all or any portion of such
payments to the Beneficiaries is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, the obligation or part thereof intended
to be satisfied thereby shall be revived and continued in full force and effect
as if said payment or payments had not been made and each Guarantor shall be
liable for the full amount the Beneficiaries are required to repay

 

6

--------------------------------------------------------------------------------


 

plus any and all costs and expenses (including attorneys’ fees) paid by the
Beneficiaries in connection therewith.

 

10.                               Financial Condition of the Borrower.  Each
Guarantor represents and warrants to the Beneficiaries that it is currently
informed of the financial condition of the Borrower and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guarantied Obligations.  Each Guarantor further represents
and warrants to the Beneficiaries that it has read and understands the terms and
conditions of the Credit Agreement, the Notes, and the other Loan Documents. 
Each Guarantor hereby covenants that it will continue to keep itself informed of
the Borrower’s financial condition, the financial condition of other Guarantors,
if any, and of all other circumstances which bear upon the risk of nonpayment or
nonperformance of the Guarantied Obligations.

 

11.                               Subordination.  Each Guarantor hereby agrees
that any and all present and future indebtedness of the Borrower owing to such
Guarantor is postponed in favor of and subordinated to payment in full of the
Guarantied Obligations.  Each Guarantor agrees that amounts paid over to the
Beneficiaries pursuant to the subordination provisions of this Section 11 shall
be separate and apart from, and shall not be credited to, the liability of such
Guarantor pursuant to Section 2.

 

12.                               Payments; Application.  All payment to be made
hereunder by any Guarantor shall be made in lawful money of the United States of
America at the time of payment, shall be made in immediately available funds,
and shall be made without setoff, deduction (whether for Taxes or otherwise) or
counterclaim.  All payments made by any Guarantor hereunder shall be applied as
follows: first, to all reasonable costs and expenses (including attorneys’ fees)
incurred by the Beneficiaries in enforcing this Guaranty or in collecting the
Guarantied Obligations; second, to all accrued and unpaid interest, premium, if
any, and fees owing to the Beneficiaries constituting Guarantied Obligations;
and third, to the balance of the Guarantied Obligations.

 

13.                               Attorneys’ Fees and Costs.  Each Guarantor
agrees to pay, on demand, all reasonable and documented out-of-pocket attorneys’
fees and all other reasonable and documented out-of-pocket costs and expenses
which may be incurred by the Beneficiaries in the enforcement of this Guaranty
or in any way arising out of, or consequential to the protection, assertion, or
enforcement of the Guarantied Obligations (or any security therefor),
irrespective of whether suit is brought.

 

14.                               Notices.  All notices and other communications
provided to any party hereto under this Guaranty shall be in writing or by
facsimile and addressed, delivered or transmitted to such party at its address
or facsimile number set forth below or at such other address or facsimile number
as may be designated by such party in a notice to the other parties.  Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by facsimile, shall be deemed
given when transmitted.

 

If to any Guarantor:

c/o Global Cash Access Holdings, Inc.

 

7250 S. Tenaya Way, Suite 100

 

Las Vegas, NV 89113

 

Attn: Randy Taylor, Chief Financial Officer

 

Facsimile number: 702-262-5039

 

Email: rtaylor@gcamail.com

 

 

With a copy to:

DLA Piper LLP (US)

 

1251 Avenue of the Americas, 27th Floor

 

7

--------------------------------------------------------------------------------


 

 

New York, NY 10020

 

Attn: Jamie Knox, Esq.

 

Email: jamie.knox@dlapiper.com

 

 

If to Beneficiaries:

Bank of America, N.A., as Administrative Agent

 

GCIB Agency Management Central I

 

Mail Code: TX1-492-14-11

 

Bank of America Plaza

 

901 Main Street

 

Dallas, TX 75202-3714

 

Attention: DeWayne Rosse

 

Telephone: 214-209-0529

 

Facsimile: 214- 672-8623

 

Email: dewayne.rosse@baml.com

 

 

With a copy to:

Cahill Gordon & Reindel LLP

 

80 Pine Street

 

New York, NY 10005

 

Attn: William Miller, Esq.

 

Email: wmiller@cahill.com

 

15.                               Cumulative Remedies.  No remedy under this
Guaranty, the Credit Agreement, the Notes, or any other Loan Document is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given under this
Guaranty, the Credit Agreement, the Notes, or any other Loan Document, and those
provided by law.  No delay or omission by the Beneficiaries to exercise any
right under this Guaranty shall impair any such right nor be construed to be a
waiver thereof.  No failure on the part of the Beneficiaries to exercise, and no
delay in exercising, any right under this Guaranty shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.

 

16.                               Collateral.  The obligations of one or more of
the Guarantors under this Guaranty may be secured as provided for in certain of
the Loan Documents that have been or will be executed by such Guarantor in favor
of the Administrative Agent and/or Collateral Agent.

 

17.                               Severability of Provisions.  If any provision
of this Guaranty is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

18.                               Entire Agreement; Amendments.  This Guaranty
constitutes the entire agreement among each Guarantor and the Beneficiaries
pertaining to the subject matter contained herein. This Guaranty may not be
altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
each Guarantor and the Administrative Agent.  Any such alteration, amendment,
modification, waiver, or consent shall be effective only to the extent specified
therein and for the specific purpose for which given.  No course of dealing and
no delay or waiver of any right or default under this Guaranty shall be deemed a
waiver of any other, similar or dissimilar, right or default or otherwise
prejudice the rights and remedies hereunder.

 

8

--------------------------------------------------------------------------------


 

19.                               Successors and Assigns.  Subject to the terms
of the Credit Agreement, this Guaranty shall be binding upon each Guarantor and
its successors and assigns and shall inure to the benefit of the successors and
assigns of the Beneficiaries; provided, however, no Guarantor shall assign this
Guaranty or delegate any of its duties hereunder without Beneficiaries’ prior
written consent and any unconsented to assignment shall be absolutely void.  In
the event of any assignment or other transfer of rights by the Beneficiaries,
the rights and benefits herein conferred upon the Beneficiaries shall
automatically extend to and be vested in such assignee or other transferee.

 

20.                               Choice of Law and Venue; Service of Process. 
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14.  NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

21.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 21.

 

9

--------------------------------------------------------------------------------


 

22.                               Joint and Several Liability.  The liability of
the Guarantors hereunder shall be joint and several.

 

23.                               Counterparts.  This Guaranty may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Guaranty by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Guaranty.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.

 

 

GLOBAL CASH ACCESS HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

GCA MTL, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

Name:

Ram V. Chary

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

CENTRAL CREDIT, LLC, a Delaware limited liability company

 

 

 

 

By:

Global Cash Access, Inc.

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

NEWAVE, INC., a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Treasurer

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

MULTIMEDIA GAMES HOLDING COMPANY, INC., a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

 

 

 

 

Name:

Randy L. Taylor

 

 

 

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

MULTIMEDIA GAMES, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

 

 

 

 

Name:

Randy L. Taylor

 

 

 

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

MGAM TECHNOLOGIES, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

 

 

 

 

Name:

Randy L. Taylor

 

 

 

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Dan Kelly

 

 

 

 

 

 

Name:

Dan Kelly

 

 

Title:

Managing Director

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

AMENDMENT TO GUARANTY

 

This Amendment to Guaranty (this “Amendment”), dated as of [               ],
20[     ], relates to that certain Guaranty dated as of December 19, 2014 (as it
may have been amended, supplemented, modified or restated to date, the
“Guaranty”), among Global Cash Access Holdings, Inc., a Delaware corporation
(the “Parent”), the Subsidiaries of Global Cash Access, Inc., a Delaware
corporation (the “Borrower”), parties thereto as Guarantors (collectively the
“Guarantors”) in favor of the Lenders (as defined in the Credit Agreement (as
hereinafter defined)) and Bank of America, N.A. (“Bank of America”), as
Administrative Agent (the “Administrative Agent”).

 

In compliance with Section 7.13 of that certain Credit Agreement dated as of
December 19, 2014 (as it may be amended, supplemented, modified or restated from
time to time, the “Credit Agreement”) among the Borrower, the Parent, the
Administrative Agent, the Collateral Agent, the L/C Issuer, the Swing Line
Lender and the Lenders, [               ] (the “Additional Guarantor”) and the
Guarantors hereby agree as follows (capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement):

 

1.                                      Amendment.  The Guaranty is hereby
amended to add as a party, and more specifically, as a Guarantor, thereunder,
the Additional Guarantor.

 

2.                                      Representations and Warranties.  The
Additional Guarantor represents and warrants to the Administrative Agent, the
Collateral Agent, the Swing Line Lender, the L/C Issuer and the Lenders that
each of the representations and warranties of a Guarantor contained in the
Guaranty is hereby made by the Additional Guarantor as of the date hereof and is
true and correct as to the Additional Guarantor as of the date hereof.

 

3.                                      Additional Guarantor as Guarantor.  The
Additional Guarantor assumes all of the obligations and liabilities of a
Guarantor under the Guaranty, agrees to be bound thereby as if the Additional
Guarantor were an original party to the Guaranty and shall be a Guarantor for
all purposes under the Loan Documents.

 

4.                                      Effectiveness.  The Amendment shall
become effective on the date hereof upon the execution hereof by the Additional
Guarantor and the Administrative Agent and delivery hereof to the Administrative
Agent.

 

5.                                      Governing Law.  THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.                                      Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

11

--------------------------------------------------------------------------------


 

 

[Name of Additional Guarantor]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

 

 

Attention:

 

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 